Title: From Alexander Hamilton to James McHenry, 26 June 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Private
            Sir,
            New York June 26th. 1799
          
          Inclosed is a Copy of a letter of this date to Col: Stevens—I do not whether I have mistaken or not your aim in the reference to me. But on sufficient reflection the course marked out in my letter appear’d to me the only way of getting out of the little embarrassment which has arisen with propriety—
          Adieu yr. truly
           James McHenry Esqr 
        